No. 11911

         I N T E SUPREME C U T O THE STATE O MONTANA
              H           OR F              F




I N THE M T E O THE ESTATE O
         ATR F               F
MACK G. HALL, Deceased.
JAMES HALL, RUBY CHRISTNER and
CLARA RAMER,

        VS.                 Contestants, P l a i n t i f f s , a n d Appellants,
LURA MILKOVICH, Executrix of t h e
E s t a t e of Mack G. H a l l , Deceased;
and Mac C h r i s t n e r e t a l . ,

                            Proponents and Defendants, and Respondents.



Appeal from:       D i s t r i c t Court of t h e Ninth J u d i c i a l D i s t r i c t ,
                   Honorable R. D. McPhillips, Judge presiding.

Counsel of Record :

      For Appellants :

              Marra and Wenz, Great F a l l s , Montana.
              Joseph R. Marra argued, and Warren Wenz appeared,
               Great F a l l s , Montana.
              Robert E. Kovacevich, Spokane, Washington.
              David H. Nelson appeared, Conrad, Montana.

      For Respondents:

              Harwood, G a l l e s , Gunderson & Beiswanger, B i l l i n g s ,
               Montana.
              Dale F. Galles argued, B i l l i n g s , Montana.
              Hutton, S c h i l t z and Sheehy, B i l l i n g s , Montana.
              John C. Sheehy argued, B i l l i n g s , Montana.
              Aronow, Anderson & Beatty, Shelby, Montana.
              Robert G. Anderson argued, Shelby, Montana.
              Sherman and Anderson, Conrad, Montana.
              William B. Sherman appeared, Conrad, Montana.



                                              Submitted:        October 26, 1971

                                                  Decided:     JAN 2 4 11172
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion o f t h e C o u r t .


              T h i s i s a w i l l c o n t e s t which came on f o r t r i a l t o t h e

c o u r t s i t t i n g w i t h a j u r y i n t h e n i n t h j u d i c i a l d i s t r i c t , county

of Pondera.           A f t e r t h e c l o s e of t h e p l a i n t i f f - c o n t e s t a n t s   '   case

i n c h i e f , t h e court granted a d i r e c t e d v e r d i c t i n favor of

defendant-proponents.                     From t h a t judgment, t h e p l a i n t i f f - c o n -

t e s t a n t s app.ea1.

             Mack G. H a l l d i e d o f c a n c e r a t t h e a g e of 8 1 on August

3 , 1966.        He had farmed i n t h e v i c i n i t y o f Pondera County s i n c e

he was a young man.                 H i s f i r s t w i f e d i e d a b o u t 1928, l e a v i n g him

with four small children t o r a i s e .                      H i s s o n James, born i n 1923,

remained on t h e farm and i n l a t e r y e a r s farmed on s h a r e s w i t h h i s

father.        Ruby, h i s o l d e s t c h i l d born 1919, helped r a i s e t h e

younger c h i l d r e n on t h e farm.                She m a r r i e d t h e h i r e d man, was

d i v o r c e d and r e m a r r i e d .     Her c h i l d r e n , t h e C h r i s t n e r c h i l d r e n ,

a r e proponents o f t h e w i l l i n t h i s c o n t e s t .                C l a r a , born i n

1926, l e f t t h e farm i n h e r t e e n s .               Dorothy, now d e c e a s e d , l e f t

two c h i l d r e n , Dennis and Delane McKinney, who were adopted and

r a i s e d by Mack H a l l and h i s second w i f e , Ada H a l l .                      They a r e now

known a s Dennis and Delane H a l l ( g r a n d c h i l d r e n and adopted c h i l d r e n

o f t h e d e c e a s e d ) , and a r e a l s o proponents o f t h e w i l l .

             Ada H a l l , t h e s u r v i v i n g widow, knew t h e deceased i n 1909

b u t married a M r . Crist and h a s s i x c h i l d r e n by him.                          I n 1946,

t h e d e c e a s e d , Mack H a l l , v i s i t e d t h e C r i s t s i n I l l i n o i s .         Ada

C r i s t came t o Montana t o v i s i t Mack H a l l i n t h e summer o f 1947.

She d i v o r c e d h e r husband i n October 1947, and r e t u r n e d t o Montana

and married Mack H a l l i n December 1947.
             There i s a long h i s t o r y o f a n i m o s i t y between Ada H a l l

and t h e n a t u r a l c h i l d r e n o f Mack H a l l , b e g i n n i n g w i t h t h e i r

m a r r i a g e on December 7 , 1947.              In t h e p r e c e d i n g 20 y e a r s b e f o r e

t h i s m a r r i a g e Mack H a l l had l i v e d a l o n e and had a m a n i f e s t l o v e

f o r h i s children.          However, f o l l o w i n g t h e m a r r i a g e i n 1947, t h e

f a m i l y r e l a t i o n s h i p was s o u r e d by t h e f i g h t s , d i s a g r e e m e n t s , and

d i s c o r d s between Ada and h i s c h i l d r e n .           One by one t h e remaining

c h i l d r e n moved away and became i n f r e q u e n t v i s i t o r s .

            N e v e r t h e l e s s , a s evidenced by Mack              all's f i r s t w i l l
o f 1952, h i s i n t e n d e d t e s t a m e n t a r y d i s p o s i t i o n was a n a t u r a l one

embracing        h i s n a t u r a l c h i l d r e n and h i s second w i f e , Ada.

             I n 1963, Mack H a l l was b e s e t by t h e b e g i n n i n g o f a long

s e r i e s of i l l n e s s e s i n c l u d i n g termina 1 c a n c e r , which was diagnosed

a s e a r l y a s 1964.        I n 1964 h e was a l r e a d y a v e r y s i c k man and

h i s i l l n e s s resulted i n h o s p i t a l i z a t i o n t h i r t e e n times.         This

was Mack H a l l ' s c o n d i t i o n                t h e time f o u r w i l l s were drawn

i n s h o r t succession.          Three were drawn i n November 1965, and t h e

l a s t w i l l on May 1 7 , 1966; a l l o f which d i s i n h e r i t h i s n a t u r a l

children.        The e n t i r e t h r u s t o f t h i s w i l l c o n t e s t i s c e n t e r e d

upon t h e l a s t n i n e months o f Mack                all's l i f e , d u r i n g which time
t h e s e w i l l s were drawn.

            I n s t r u m e n t a l d u r i n g t h i s n i n e month p e r i o d i s t h e c l o s e

a s s o c i a t i o n and i n f l u e n c e e x e r c i s e d upon Mack H a l l by one Mark

Milkovich, a mutual funds salesman, who s o l d Mack H a l l $64,000

worth o f mutual funds between December 1 4 , 1965 and May 1 3 , 1966.

Mark Milkovich a d m i t s h e s o l d t h e mutual funds t o Mack H a l l i n

t r u s t f o r Ada H a l l w i t h f u l l knowledge t h a t Mack H a l l was dying

o f termina 1 c a n c e r .
             Concurrent w i t h t h e s e s a l e s Mark Milkovich was named

e x e c u t o r and c o - t r u s t e e i n t h e t h r e e w i l l s executed i n November

1965; ~ i l k o v i c h ' sw i f e was named a s e x e c u t r i x and c o - t r u s t e e i n

t h e l a s t w i l l d a t e d May 1 7 , 1966.

             Mark Milkovich             i s c h a r g e d , a l o n g w i t h Ada H a l l , w i t h

undue i n f l u e n c e and f r a u d r e s u l t i n g i n r i c h p r e s e n t and f u t u r e

rewards f o r b o t h .        Ada      all's f i n a n ~ i a lp o s i t i o n grew by a b o u t
$64,000, w i t h Milkovich r e c e i v i n g s u b s t a n t i a l commissions.                    In

a d d i t i o n t o t h e s e sums, i n t h e immediate f u t u r e Milkovich o r h i s

w i f e would r e c e i v e t h e s u b s t a n t i a l e x e c u t o r ' s f e e under t h e w i l l

o f Mack H a l l , w h i l e a l s o p r o v i d i n g themselves w i t h a n n u a l f e e s

a s co-trustees.

            A t i s s u e i n t h e p r e s e n t c a s e i s t h e l e g a l i t y and e f f e c t

o f t h e l a s t w i l l and t e s t a m e n t of Mack G . H a l l , which d i s i n h e r i t s

t h e t e s t a t o r ' s t h r e e s u r v i v i n g n a t u r a l c h i l d r e n under two s e p a r a t e

t r u s t s which a r e provided a s a m a r i t a l d e d u c t i o n t r u s t and a

residuary t r u s t .        The v a l u e of t h e e s t a t e i s between $450,000

and $600,000.           Under t h e l a s t w i l l of May 1 7 , 1966, Lura Milko-

v i c h i s a p p o i n t e d a s e x e c u t r i x of t h e w i l l w i t h Lura Milkovich

and t h e Pondera Bank o f Montana, Conrad, Montana named a s t r u s t e e s .

            Under t h e m a r i t a l d e d u c t i o n t r u s t , one-half o f d e c e d e n t ' s

e s t a t e i n c l u d i n g p r o p e r t y which passed t o t h e w i f e o u t s i d e t h e

w i l l , would be c o n s i d e r e d p a r t o f t h e t r u s t f o r t h e b e n e f i t o f t h e

w i f e w i t h t h e power o f appointment i n h e r .                 Out o f t h e income from

t h e property held i n t h e m a r i t a l deduction t r u s t , t h e t r u s t e e s

a r e t o pay t o t h e w i f e s u c h income i n q u a r t e r l y i n s t a l l m e n t s , s o

long a s s h e s h a l l l i v e .      The c o r p u s o f t h e t r u s t would remain i n

t h e t r u s t e e s u n t i l t h e death of t h e wife.            Upon such e v e n t , t h e

t r u s t e e s d e l i v e r t h e c o r p u s o f t h e e s t a t e t o such p e r s o n s a s s h e
by power o f appointment might p r o v i d e i n h e r l a s t w i l l ; b u t i f s h e

made no p r o v i s i o n i n h e r l a s t w i l l , upon h e r d e a t h t h e t r u s t e e s

would pay over and d i s t r i b u t e t h e corpus of t h e m a r i t a l d e d u c t i o n

t r u s t t o Mack H a l l ' s adopted c h i l d r e n , Dennis Ray H a l l and Delane

H a l l , s h a r e and s h a r e a l i k e .      It i s provided t h a t such adopted

c h i l d r e n s h a l l n o t s e l l o r encumber t h e w i l l p r o p e r t y d u r i n g t h e i r

lifetime.

             Under t h e terms o f t h e r e s i d u a r y t r u s t of t h e l a s t w i l l ,

t h e r e s i d u e o f t h e e s t a t e i s placed i n t r u s t w i t h t h e same co-

t r u s t e e s , Lura Milkovich and Pondera Bank o f Montana, t o h o l d t h e

same and t o pay t h e r e f r o m a l l t h e r e n t s , income and p r o f i t s i n

e l e v e n e q u a l s h a r e s t o t h e e l e v e n g r a n d c h i l d r e n of t h e d e c e d e n t ,

i n c l u d i n g t h e g r a n d c h i l d r e n he adopted on November 8 , 1965.                     The

r e s i d u a r y t r u s t s h o u l d c o n t i n u e u n t i l J a n u a r y 1, 1974, when i t

t e r m i n a t e s a b s o l u t e l y , and a t t h a t time t h e remaining r e s i d u a r y

t r u s t p r o p e r t y i s t o be s e t over t o Dennis Ray H a l l and Delane

Harry H a l l , t h e adopted c h i l d r e n o t t h e d e c e d e n t , i n e q u a l s h a r e s .

I n a d d i t i o n , tilt? r e s i d u a r y t r u s t i s s u b j e c t t o two e x p r e s s s t i p u -

l a t i o n s of t h e d e c e d e n t , f i r s t t h a t t h e farm home n e a r Brady

s h a l l b e s u b j e c t t o a l i f e u s e by t h e widow Ada H a l l ; s e c o n d l y ,

t h a t t h e t r u s t e e s o f t h e r e s i d u a r y t r u s t may s e l l , d i s p o s e , o r

mortgage any o r a l l of t h e t r u s t p r o p e r t y d u r i n g t h e l i f e of t h e

t r u s t a t t h e i r d i s c r e t i o n , i f i t i s i n t h e b e s t i n t e r e s t of t h e

trust estate.            The t r u s t e e s f o r b o t h t r u s t s a r e Lura Milkovich

and t h e Pondera Bank of Montana.

             T e s t a t o r Mack H a l l ' s l a s t w i l l and t e s t a m e n t executed

on May 1 7 , 1966, was a d m i t t e d t o p r o b a t e by t h e d i s t r i c t c o u r t

on J a n u a r y 9 , 1967, a p p o i n t i n g Lura Milkovich, w i f e o f Mark Milko-

v i c h , e x e c u t r i x , a s provided i n t h e w i l l .          On June 8 , 1967, James

H a l l and Ruby C h r i s t n e r , two o f d e c e d e n t ' s t h r e e s u r v i v i n g c h i l d r e n ,
f i l e d a p e t i t i o n f o r r e v o c a t i o n o f p r o b a t e , r e c i t i n g undue

i n f l u e n c e had been e x e r c i s e d upon d e c e d e n t preceding h i s dea t h y

a l o n g w i t h t h e d e b i l i t a t i n g e f f e c t s on h i s t e s t a m e n t a r y c a p a c i t y

due t o s e d a t i o n , t e r m i n a l d i s e a s e , and advanced a g e .

              I n a s e p a r a t e p e t i t i o n f o r r e v o c a t i o n on t h e same d a t e ,

C l a r a Ramer, d e c e d e n t ' s t h i r d s u r v i v i n g c h i l d , j o i n e d i n s e e k i n g

r e v o c a t i o n o f admission o f t h e w i l l t o p r o b a t e .             On September 7 ,

1967, Ruby C h r i s t n e r p e t i t i o n e d t h e d i s t r i c t c o u r t t o a p p o i n t a n

a t t o r n e y t o r e p r e s e n t h e r f i v e n a t u r a l c h i l d r e n , Mac C h r i s t n e r ,

L o i s C h r i s t n e r , Richard C h r i s t n e r , James C h r i s t n e r and Robert

C h r i s t n e r , g r a n d c h i l d r e n o f Mack G . H a l l and named d e v i s e e s and

l e g a t e e s under t h e May 1 7 , 1966 w i l l , which p e t i t i o n e r s were p r e -

paring t o contest.

             On October 30, 1967, by way o f s t i p u l a t i o n among t h e

p a r t i e s through t h e i r r e s p e c t i v e a t t o r n e y s , t h e d i s t r i c t c o u r t

o r d e r e d t h a t a u t h o r i z a t i o n b e g i v e n t o t h e a t t o r n e y s f o r examina-

t i o n and copying of a l l o r any p a r t o f t h e r e c o r d s o f Mack G . H a l l

i n t h e Montana Deaconess H o s p i t a l , G r e a t F a l l s , Montana, and S t .

~ a r y ' sH o s p i t a l o f Conrad, Montana, f o r t h e p e r i o d from J a n u a r y

1, 1962 t o d a t e o f d e c e d e n t ' s d e a t h .

             On A p r i l 1 0 , 1970, p e t i t i o n e r s James H a l l and Ruby C h r i s t n e r

f i l e d a n amended p e t i t i o n f o r r e v o c a t i o n o f p r o b a t e , followed by

a s i m i l a r amended p e t i t i o n by C l a r a Ramer on A p r i l 20, 1970,

joining the issue.                I n s u b s t a n c e t h e p e t i t i o n s were i d e n t i c a l and

r e p e a t e d c l a i m s o f undue i n f l u e n c e and l a c k o f t e s t a m e n t a r y c a p a c i t y

due t o s e d a t i o n , weakened p h y s i c a l c o n d i t i o n , weakened menta 1

c o n d i t i o n and e l a b o r a t e d upon t h e undue i n f l u e n c e , f r a u d and

d e c e i d p r a c t i c e d by Ada H a l l , widow, a s s i s t e d by Mark Milkovich,

t h e mutual fund salesman.
             The i s s u e s r a i s e d by t h e amended p e t i t i o n s f i l e d by

c o n t e s t a n t s came on f o r t r i a l b e f o r e t h e c o u r t and j u r y on A p r i l

24, 1970.         A f t e r t h e c l o s e of p l a i n t i f f - c o n t e s t a n t s '   case i n

c h i e f , on motion o t t h e d e i e n d a n t - p r o p o n e n t s ,        the court directed

a v e r d i c t f o r proponents d i s m i s s i n g c o n t e s t a n t s         '   petitions,

whereupon t h i s a p p e a l was t a k e n .
                   I




             A p p e l l a n t s ' i s s u e s on review a r e :

             1.        Whether h o s p i t a l r e c o r d s o f t h e d e c e d e n t s h o u l d have

been a d m i t t e d i n t o e v i d e n c e i n a n a t t e m p t t o show t h a t d e c e d e n t

lacked t e s t a m e n t a r y c a p a c i t y a t t h e time o f e x e c u t i n g h i s l a s t

will.

             2.        Whether p l a i n t i f t s e s t a b l i s h e d a prima f a c i e c a s e

o f undue i n f l u e n c e , f r a u d , o r l a c k o f t e s t a m e n t a r y c a p a c i t y .

             3.        Whether t h e t r i a 1 c o u r t e r r o n e o u s l y g r a n t e d d e f e n d a n t s

a d i r e c t e d v e r d i c t o r i f any motion was g r a n t e d , p l a i n t i f f s ' motion

f o r a d i r e c t e d v e r d i c t s h b u l d have been g r a n t e d .

            ~ p p e l l a n t ' p o s i t i o n i s t h a t Mack
                              s                                             all's primary d r i v i n g
f o r c e was t o b u i l d a n e s t a t e and keep i t t o g e t h e r a s a s i n g l e

manageable economic u n i t , a s was demonstrated i n t h e f i r s t w i l l

drawn i n 1952, when h e was w e l l and 67 y e a r s of a g e .                             That t e s t i -

mony a t t h e t r i a l r e f l e c t e d h i s d e s i r e n o t t o have h i s l a n d s o l d

o r mortgaged.             That a f t e r Mark Milkovich, t h e mutual fund salesman,

became a s s o c i a t e d i n e s t a t e p l a n n i n g , t o g e t h e r w i t h Ada H a l l .

d u r i n g t h e l a s t months o f d e c e a s e d ' s t e r m i n a l i l l n e s s , t h e r e was

a s t e a d y e r o s i o n o f t h e e s t a t e i n t o t h e i r hands; a l l n a t u r a l

c h i l d r e n were d i s i n h e r i t e d by a s e r i e s o f f o u r w i l l s drawn i n

t h e n i n e month p e r i o d from November 1965, t o May 1966, t o g e t h e r

w i t h t h e s a l e t o t h e d e c e a s e d , i n t r u s t t o r Ada H a l l , o f $64,000

i n mutual funds.               That Mark Milkovich was a c t i v e l y i n s t r u m e n t a l
i n t h e making of t h e l a s t f o u r w i l l s and was named executor and

c o - t r u s t e e i n t h e t h r e e w i l l s drawn on November 3 , 8,and 2 2 , 1965.

That t h e w i l l drawn November 2 2 , 1965, c o n t a i n e d a c o n t r o v e r s i a l

power of appointment i n Ada H a l l , t h e widow.                         This we w i l l d i s c u s s

l a t e r i n t h i s opinion.

             That t h e l a s t w i l l drawn May 17, 1966, and admitted t o

probate was drawn a t Mark ~ i l k o v i c h ' s r e q u e s t because he wanted

t o s u b s t i t u t e h i s w i f e a s e x e c u t r i x and c o - t r u s t e e s i n c e he had

been informed a t a company meeting t h a t h i s company could be sued

i f he remained t h e c o - t r u s t e e and e x e c u t o r .           Howev@r, t h i s l a s t

w i l l contained a new power, n o t i n t h e previous w i l l s , g r a n t i n g

t h e c o - t r u s t e e s t h e power t o s e l l and encumber t h e land.

             Appellants produced evidence t h a t Ada H a l l promised de-

cedent s h e would n o t e x e r c i s e t h e power of appointment contained

i n t h e m a r i t a l deduction t r u s t .         They contend Mark H a l l executed

h i s w i l l i n r e l i a n c e on t h i s promise.           A t t r i a l , Ada H a l l

t e s t i f i e d s h e could n o t remember making such a promise, b u t

r a t h e r t h a t Mack wanted h e r t o have t h e e s t a t e .

             The importance of t h e power of appointment i s t h a t i f

i t was n o t e x e r c i s e d , then t h e corpus would go i n t o t h e r e s i d u a r y

t r u s t and e v e n t u a l l y t o two of d e c e d e n t ' s na t u r a 1 g r a n d c h i l d r e n .

O t h e o t h e r hand, i f Ada H a l l e x e r c i s e d t h e power, t h e n s h e could
 n

e f f e c t i v e l y d i v e r t t h e t r u s t corpus t o anyone s h e wished.                Here,

a p p e l l a n t s contend t h a t s h e intended t o e x e r c i s e t h e power i n

favor of c h i l d r e n of h e r previous marriage.                      Further, a p p e l l a n t s

contend t h a t t h e promise of Ada H a l l n o t t o e x e r c i s e t h e power

was a m a t e r i a l inducement t o t h e executing of t h e w i l l by decedent.

            Appellants contend decedent had been ill s i n c e 1963; had

been h o s p i t a l i z e d numerous times ; had d i f f i c u l t y remembering

c u r r e n t events but could r e c o l l e c t t h e p a s t ( t h i n g s t h a t happened

y e a r s a g o ) ; had twice s e t h i s bed on f i r e ; and had asked about

nonexisting events.               F u r t h e r , t h a t had t h e h o s p i t a l r e c o r d s been

                                            - 7 -
admitted i n t o evidence they would show o r prove decedent was of

weakened mind and body and under continuous s e d a t i o n o r medication

a t t h e time of t h e execution of t h e l a s t w i l l i n t h e Conrad h o s p i t a l .

            ~ e s p o n d e n t sargument g e n e r a l l y i s d i r e c t e d a t t h e execu-
                                 '

t i o n of t h e l a s t w i l l .   They contend t h e d i r e c t e d v e r d i c t was

proper because a p p e l l a n t s f a i l e d t o e s t a b l i s h a prima f a c i e c a s e

of f r a u d , undue i n f l u e n c e , o r l a c k of testamentary c a p a c i t y .

F u r t h e r t h a t a p p e l l a n t s had t h e burden of e s t a b l i s h i n g t h e above

by s u b s t a n t i a l evidence, which they f a i l e d t o do f o r t h e s e reasons:

            A.    There i s no evidence, i n t h e record o r o t h e r w i s e ,

t h a t t h e decedent Mack G . H a l l was incompetent t o make a w i l l

on May 17, 1966, t h e d a t e of h i s l a s t w i l l .

            B.    There i s no evidence, i n t h e record o r o t h e r w i s e ,

t h a t a t t h e time decedent Mack G . H a l l made h i s l a s t w i l l , on

May 17, 1966, t h a t he was a c t i n g under t h e undue i n f l u e n c e of

any person whomsoever.

            C.    There i s no evidence, i n t h e record o r o t h e r w i s e ,

t h a t t h e l a s t w i l l of t h e decedent Mack G . H a l l , d a t e d May 1 7 ,

1966, was a r e s u l t of any f r a u d upon him by any person whomso-

ever.

            D.    The t r i a l c o u r t was c o r r e c t i n d i r e c t i n g a v e r d i c t

s u s t a i n i n g t h e l a s t w i l l of t h e decedent Mack G . H a l l , d a t e d

May 1 7 , 1966.

            Concerning t h e t r u s t s , respondents contend t h a t t h i s

was t h e d e v i c e s e l e c t e d by deceased because Dennis and Delane

were minors and he d i d n o t want t h e land s o l d o r mortgaged,and

he wanted them t o have a c o l l e g e education and t h e l a n d .                     The

m u l t i p l e w i l l s were explained a s a d e v i c e t o make more w i l l s f o r

h i s c h i l d r e n t o c o n t e s t , knowing a c o n t e s t would ensue.           The

a t t o r n e y who drew t h e w i l l s t e s t i f i e d Ada H a l l promised n o t t o
e x e r c i s e t h e power of appointment and t h e e s t a t e would go t o

Dennis and Delane, j u s t a s decedent wanted. He f u r t h e r t e s t i f i e d
                                      f o r her
Ada H a l l had him draw a w i l l / t h a t did n o t e x e r c i s e t h e power.

Thus, t h e respondents a r g u e t h a t t h e promise, i f a n inducement,

i s f u l l y performed and n o t f r a u d .         They f u r t h e r a r g u e t h e r e i s

an a d d i t i o n a l burden t h a t must be met by a p p e l l a n t s atnasmuch              a




a s t h e w i l l once admitted i s presumed v a l i d .

           Here, we p o i n t out t h i s Court has b e f o r e i t f o r i t s

d e t e r m i n a t i o n only one i s s u e and t h a t i s t o determine from t h e

record i f t h e cause was p r o p e r l y withdrawn from t h e j u r y .                   In s o

doing we must recognize t h a t t h e law does n o t favor d i r e c t e d

v e r d i c t s and t h e evidence t h e r e f o r e w i l l be viewed i n t h e l i g h t

most f a v o r a b l e t o a p p e l l a n t s , a s having proved what i t tends t o

prove.

           S e c t i o n 93-5205, R.C.M.         1947, provides:

           "Directed Verdict--when.             Td'here, upon t h e t r i a l of
           an i s s u e by a j u r y , t h e c a s e p r e s e n t s only q u e s t i o n s
           of law, t h e judge may d i r e c t t h e j u r y t o render a
           v e r d i c t i n favor of t h e p a r t y e n t i t l e d t h e r e t o . II

           Rule 50, Montana Rules of C i v i l Procedure, provides:

           "Motion f o r a d i r e c t e d v e r d i c t and f o r judgment
           notwithstanding t h e v e r d i c t .

           I'(a) MOTION F R DIRECTED VERDICT- -WHEN MADE, EFFECT.
                                 O
           A p a r t y who moves f o r a d i r e c t e d v e r d i c t a t t h e c l o s e
           of t h e evidence o f f e r e d by an opponent may o i f e r
           evidence i n t h e event t h a t t h e motion i s n o t g r a n t e d ,
           without having reserved t h e r i g h t s o t o do and t o t h e
           same e x t e n t a s i f t h e motion had n o t been made. A
           motion f o r a d i r e c t e d v e r d i c t which i s n o t g r a n t e d i s
           n o t a waiver of t r i a l by j u r y even though a l l p a r t i e s
           t o t h e a c t i o n have moved f o r d i r e c t e d v e r d i c t s . A
           motion f o r a d i r e c t e d v e r d i c t s h a l l s t a t e t h e s p e c i f i c
           grounds t h e r e f o r . The o r d e r o t t h e c o u r t g r a n t i n g a
           motion f o r a d i r e c t e d v e r d i c t i s e f f e c t i v e w i t h o u t
           any a s s e n t or t h e j u r y . II

           The long recognized c a s e of Johnson v. Chicago, M.& S t .

P.R.Co.,        71 Mont. 390, 394, 230 P. 5 2 , s t a t e d t h e framework f o r
interpretation:

            "In t h e i n t e r p r e t a t i o n of t h a t s t a t u t e , t h i s c o u r t
            has announced t h e following r u l e s :

                  "(1) Upon a motion f o r a d i r e c t e d v e r d i c t i n
            favor of t h e defendant, t h e evidence introduced by
            t h e p l a i n t i f f w i l l be considered i n t h e l i g h t most
            f a v o r a b l e t o him and a s proving whatever i t tends
            t o prove.

                  "(2) A cause should never be withdrawn from t h e
            j u r y , u n l e s s t h e conclusion from t h e f a c t s follows
            n e c e s s a r i l y , a s a m a t t e r of law, t h a t a recovery cannot
            be had upon any view which can be drawn reasonably
            from t h e f a c t s which t h e evidence tends t o e s t a b l i s h .

                  "(3) In reviewing an o r d e r d i r e c t i n g a v e r d i c t
            f o r t h e d e f e n d a n t , t h i s c o u r t w i l l c o n s i d e r only t h e
            evidence introduced by t h e p l a i n t i f f , and i f t h a t
            evidence, when viewed i n t h e most f a v o r a b l e l i g h t ,
            tends t o e s t a b l i s h t h e c a s e made by t h e p l a i n t i f f ' s
            p l e a d i n g s , t h e o r d e r w i l l be r e v e r s e d . ( C i t i n g c a s e s )

            "The term ' p l a i n t i f f ' s evidence, 1 a s employed i n t h e
            foregoing r u l e s , excludes merely a b a r e s c i n t i l l a ,
            b u t i n c l u d e s every f a i r i n f e r e n c e which may be drawn
            from t h e f a c t s proved and, a s w e l l , any evidence
            introduced by t h e defendant which tends t o s u p p o r t
            t h e p l a i n t i f f ' s case.''

            The law has become t o o w e l l s e t t l e d s i n c e Johnson                       in

1924, t o r e q u i r e t h e r e s t a t i n g of t h e numerous c i t a t i o n s a f f i r m i n g

the doctrine.          This was recognized by t h e Court i n t h e most r e c e n t

d e c i s i o n S h i e l d s v . Murray,             Mont   .          ,   481 P.2d 680, 682,

28 S t . Rep. 211, where t h e Court i n r e v e r s i n g t h e t r i a l c o u r t ' s

order withdrawing a c a s e from t h e j u r y , a g a i n a f f i r m i n g t h i s

doctrine, stated:

            "This Court, on a number of o c c a s i o n s , has s t a t e d
            t h a t c a s e s and i s s u e s should n o t be withdrawn from
            a j u r y u n l e s s reasonable and fair-minded men could
            r e a c h only one conclusion from t h e f a c t s . ( C i t i n g
            c a s e s ) . Genuine q u e s t i o n s of f a c t should be sub-
            mitted t o the jury. (Citing case). A corollary t o
            t h e above r u l e i s t h a t s u b s t a n t i a l evidence j u s t i f y i n g
            submission of an i s s u e t o a jury e x i s t s when r e a s o n a b l e
            men might r e a c h d i f f e r e n t conclusions from t h e f a c t s .
            P a r i n i v. Lanch, 148 Mont. 188, 418 P.2d 861."
            (Emphasis s u p p l i e d )     .
             While t h i s c a s e p r e s e n t s a c o n t e s t involving t h e l a s t

w i l l and testament of Mack H a l l , t h i s w i l l cannot s t a n d a l o n e

i n view of t h e a l l e g a t i o n s of undue i n f l u e n c e , f r a u d , and l a c k

o t testamentary c a p a c i t y .           From t h e testimony and e x h i b i t s

introduced i n t o evidence a t t h e t r i a l , we f i n d t h e r e were f o u r

w i l l s , t h r e e drawn w i t h i n a one month period and a l l f o u r w i t h i n

a s i x month p e r i o d , a l l of which c o n t a i n e d marked v a r i a t i o n s i n

testamentary d i s p o s i t i o n and e f f e c t upon h i s landed e s t a t e .

These s u c c e s s i v e w i l l s i n a s h o r t p e r i o d ' o f time p r i o r t o t h e

d e a t h o f t h e 8 1 y e a r old t e s t a t o r with a long h i s t o r y of d e c l i n i n g

mental and p h y s i c a l h e a l t h due t o a p a i n i u l t e r m i n a l c a n c e r , bear

c l o s e examination.

             S e c t i o n 13-311, R.C.M.          1947, d e f i n e s undue i n f l u e n c e :
             II
                  Undue i n f l u e n c e cons i s ts :

             "1. I n t h e u s e , by one i n whom a confidence
             i s reposed by a n o t h e r , o r who holds a r e a l o r
             a p p a r e n t a u t h o r i t y over him, of such confidence
             o r a u t h o r i t y f o r t h e purpose of o b t a i n i n g an un-
             f a i r advantage over him;

             "2.  I n t a k i n g a n u n f a i r advantage oL a n o t h e r ' s
             weakness:. o r mind; o r ,

             "3.  I n t a k i n g a g r o s s l y o p p r e s s i v e and u n f a i r
             advantage of a n o t h e r ' s n e c e s s i t i e s o r d i s t r e s s . I I

             Respondents r e l y h e a v i l y on language t h i s Court used i n

E s t a t e of Cocanougher, 141 Mont. 1 6 , 25, 375 P.2d 1009, when t h e

Court quoted from In r e ~ e g a r t y ' sE s t a t e , 46 Nev. 321, 212 P.


             tl 1
                 Courts have n e i t h e r t h e r i g h t nor power t o reframe
             t h e w i l l s o i decedents, nor t o overthrow t h e expressed
             i n t e n t t h e r e i n c o n t a i n e d , i n t h e absence of d i r e c t and
             s u b s t a n t i a l proof s u f f i c i e n t t o b r i n g t h e c a s e w i t h i n
             t h e w e l l - e s t a b l i s h e d r u l e s of law r e g a r d i n g undue
             i n f l u e n c e . '11

             This Court i s mindful of t h e d i g n i t y t h a t i t has reposed

i n a d e c e d e n t ' s w i l l and r e a f f i r m t h i s d o c t r i n e .   But we must
recognize t h a t t h e Court had C~canougherb e f o r e i t on a p p e a l

twice a i t e r j u r y v e r d i c t s f i n d i n g undue i n f l u e n c e and p r o p e r l y

found t h a t t h e evidence revealed none.                   Therefore t h a t d o c t r i n e

has no a p p l i c a t i o n t o t h e i s s u e b e f o r e us i n t h e i n s t a n t c a s e .

            W w i l l not address ourselves t o the ultimate i s s u e
             e

concerning t h e v a l i d i t y of t e s t a t o r ' s w i l l , b u t w i l l only c o n s i d e r

t h e c a s e law rso d e f i n e t h e a r e a s of relevancy t h a t may be con-

s i d e r e d t o determine i f t h e r e remain i s s u e s r a i s e d upon which

reasonable men could d i s a g r e e .

            This Court i n E s t a t e of Maricich, 145 Mont. 146, 161,

400 P.2d 873, s a i d :
            II
              The law i n t h e c a s e s concerning undue i n f l u e n c e
            p l a c e s upon t h e c o n t e s t a n t t h e burden of proof i n
            showing s u b s t a n t i a l evidence o i undue i n f l u e n c e .
            I n determining t h i s i s s u e on undue i n f l u e n c e we
            may c o n s i d e r :

                "(1) C o n f i d e n t i a l r e l a t i o n s h i p of t h e person
            attempting t o influence t h e t e s t a t o r ;

                "(2) The p h y s i c a l c o n d i t i o n o f t h e t e s t a t o r a s
            i t a f f e c t s h i s a b i l i t y t o withstand the influence;

                "(3) The mental c o n d i t i o n of t h e t e s t a t o r a s
            i t a f f e c t s h i s a b i l i t y t o withstand influence;

                 "(4) The u n n a t u r a l n e s s of t h e d i s p o s i t i o n a s
            i t r e l a t e s t o showing an unbalanced mind o r a mind
            e a s i l y s u s c e p t i b l e t o undue i n f l u e n c e ; and

                  "(5) The demands and i m p o r t u n i t i e s a s they may
            a f f e c t p a r t i c u l a r t e s t a t o r taking i n t o considera-
            t i o n t h e time, t h e p l a c e , and a l l t h e surrounding
            circumstances. I I

            Here, i n view of t h e evidence, t h e s u c c e s s i v e w i l l s i n

t e s t a t o r ' s d e c l i n i n g days, and t h e dismemberment of t e s t a t o r ' s

e s t a t e under those w i l l s , t h i s Court i s compelled t o s e e k a

f a c t u a l determination t o a s e r i e s of i n c o n s i s t e n c i e s   .
                     myopic t o f a i l t o c o r r e l a t e t h e d e c l i n i n g phys i c a 1

s t a t e of t h e 8 1 y e a r old decedent i n h i s l a s t s i x months of l i f e

w i t h t h e sudden r a s h of w i l l s , d i v e r s e i n t h e i r p a t t e r n s a s com-
    pared t o t e s t a t o r ' s w i l l of 1952, and e r o s i v e i n t h e i r e f f e c t

    upon t e s t a t o r ' s e s t a t e .     These concurrent p a t t e r n ~ ~ ~ o f
                                                                                  even.ts

    r a i s e grave q u e s t i o n s o f f a c t upon which a lawful d e t e r m i n a t i o n

    has no p l a c e , a b s e n t a j u r y d e t e r m i n a t i o n .    Further, a t t r i a l

    testimony was given t h a t t e s t a t o r ' s mind r e f l e c t e d t o p a s t

    events i n h i s l i f e w h i l e h i s g r a s p of p r e s e n t events s l i p p e d and

    wandered.         As t h e record of medical t r e a t m e n t was excluded a t

    t r i a l and t h e c a s e was n o t presented t o a j u r y , t h e c r i t i c a l

    f a c t u a l d e t e r m i n a t i o n of t e s t a t o r ' s comprehension, awareness,

    and c o n c e n t r a t i o n was n o t f a c t u a l l y determined.            R e f l e c t i n g upon

    t h e r e c o r d s of medication, indeed, on t h e l a s t day p r e p a r a t o r y

    t o s i g n i n g t h e l a s t w i l l t e s t a t o r was r e c e i v i n g r e g u l a r i n -

    j e c t i o n s of codeine, t h e e f f e c t of which could be m a t e r i a l .

                 The t o t a l i t y of t h e testimony and evidence a t t r i a l goes

    beyond t h e mere s u s p i c i o n of undue i n f l u e n c e , f r a u d , and i n -

    c a p a c i t y and s u b s t a n t i a l l y b e a r s upon t h e i s s u e s pleaded i n t h e

    p e t i t i o n s f o r r e v o c a t i o n of w i l l .   There was n o t only a mere

    o p p o r t u n i t y t o i n f l u e n c e , but a c t i v e procurement of c o u n s e l i n

,   i t s preparation.            The p r o v i s i o n s a l o n e , i n view of t e s t a t o r ' s

    i n t e n t , a r e i n q u e s t i o n a s t o h i s concepts and r e l a t i o n s h i p s

    during t h i s p e r i o d .

                 Standing a l o n e , t h e testimony of w i t n e s s e s i s enough
    C0
    t h e p r e s e n t s u f f i c i e n t evidence a s t o f a c t u a l i s s u e s which

    n e c e s s a r i l y should be placed b e f o r e a j u r y , a s t o both t e s t a t o r ' s

    mental and p h y s i c a l c o n d i t i o n .

                 Reference t o t h e m a t e r i a l i t y o f t h e changes i n w i l l s

    d u r i n g t e s t a t o r ' s l a s t days e q u a l l y r a i s e s q u e s t i o n s of f a c t

    which a r e d i r e c t l y i n i s s u e i n view of t h e a l l e g a t i o n s of con-

    t e s t a n t s of fraud and undue i n f l u e n c e p r a c t i c e d upon t e s t a t o r

    during t h e period.
          What remains u l t i m a t e l y a s a q u e s t i o n o f f a c t i s what
                                                                               ' -' _
h a s been d e s c r i b e d i n Murphy v . N e t t , 47 Mont. 38, 5 2 , -132 P. 451,

as:
              11
               I n a c a s e i n v o l v i n g undue i n f l u e n c e t h e q u e s t i o n
             i s n o t what e f f e c t t h e supposed i n f l u e n c e would
             have had upon a n o r d i n a r i l y s t r o n g and i n t e l l i g e n t
             p e r s o n , b u t i t s e f f e c t upon t h e p e r s o n on whom i t
             was e x e r t e d , t a k i n g i n t o c o n s i d e r a t i o n t h e t i m e ,
             t h e p l a c e and a l l t h e s u r r o u n d i n g c i r c u m s t a n c e s . I '

             A d d i t i o n a l l y , i t s h o u l d b e n o t e d t h a t a s i g n i f i c a n t body

o f c o n t e s t a n t s ' o f f e r e d e v i d e n c e was r u l e d i n a d m i s s i b l e a t t h e

t r i a l and i t i s t o t h i s excluded t e s t i m o n y t h a t we now d i r e c t

our a t t e n t i o n .    A s i s c l e a r from p o i n t (2) o f t h e t e s t s t a t e d

i n Maricich, t h e physical c o n d i t i o n of t h e t e s t a t o r a s i t a£-

fected h i s a b i l i t y t o withstand influence is an i s s u e f o r f a c t u a l

determination.             However, a s a p p e l l a n t s p o i n t o u t i n argument,

a l l h o s p i t a l r e c o r d s of Mack H a l l were r u l e d i n a d m i s s i b l e a t t h e

trial.

             The t r a n s c r i p t r e v e a l s t h e p a r t i e s s t i p u l a t e d a t t h e

p r e t r i a l c o n f e r e n c e t h a t f o u n d a t i o n would n o t be r e q u i r e d t o a d -

m i t t h e h o s p i t a l r e c o r d s i n t o e v i d e n c e under t h e Uniform B u s i n e s s

Records a s Evidence A c t , C h a p t e r 801, T i t l e 93, R.C.M.                         1947.

             However, a t t r i a l a n o b j e c t i o n was made by d e f e n d a n t s t o

t h e a d m i s s i o n of t h e s e r e c o r d s on t h e ground t h a t i t had n o t been

shown t h a t t h e s e r e c o r d s were r e l e v a n t .         A f t e r argument t h e i r

a d m i s s i o n was d e n i e d .   It must be c l e a r from o u r d i s c u s s i o n t h a t

t h i s Court c o n s i d e r s t h e u n d e n i a b l e f a c t u a l c o n t e n t o f t h e s e

r e c o r d s , a s t h e y b e a r on t e s t a t o r ' s p h y s i c a l and m e n t a l c o n d i t i o n ,

relevant t o t h e u l t i m a t e i s s u e s of t h i s case.                It does i n j u s t i c e

t o t h e r a t i o n a l p r o c e s s o f weighing t h e f a c t s t o deny a d m i s s i o n

o f t h o s e f a c t s upon which reasoned judgment must b e b a s e d .
             There i s n o p r e t r i a l o r d e r i n t h e d i s t r i c t c o u r t f i l e .

A p r e t r i a l o r d e r would o r s h o u l d r e f l e c t p r e c i s e l y what a g r e e -

ments were made between t h e p a r t i e s and t h e c o u r t i n r e f e r e n c e

t o these exhibits.               I f t h e s e e x h i b i t s were n o t r e l e v a n t i n t o t a l ,

o r i f i n t e r p r e t a t i o n of t h e s e r e c o r d s r e q u i r e s e x p e r t t e s t i m o n y

f o r q u a l i f i e d a n a l y s i s , o r i f some o b j e c t i o n s were p r e s e r v e d

beyond f o u n d a t i o n , t h e p r e t r i a l p r o c e s s s h o u l d have r e s o l v e d

t h e problem.,          The r e c o r d a t t r i a l i n d i c a t e s i t c o u l d have been

a m i s u n d e r s t a n d i n g b u t l a c k i n g t h e f a c t u a l s u p p o r t of a p r e t r i a l

o r d e r , we w i l l l i m i t our o b s e r v a t i o n s t o what h a s been s a i d f o r

guidance        when t h e m a t t e r i s p r o c e s s e d f o r r e t r i a l .

             A c c o r d i n g l y , t h e judgment g r a n t i n g a d i r e c t e d v e r d i c t

i s r e v e r s e d and a new t r i a l o r d e r e d .




                                                         Associate J u s t i c e